EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”), dated as of August 28, 2013
(“Effective Date”) by and between US Precious Metals, Inc., a Delaware
corporation (the “Company”) and Hans H. Hertell (“Executive”).

 

W I T N E S S E T H:

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
Company and Executive hereby agree as follows:

 

1. Employment and Term.

(a) Upon the terms and subject to the conditions of this Agreement, the Company
hereby employs Executive and Executive hereby accepts employment by the Company
during the Term (as defined herein).

(b). The term of this Agreement will commence on the Effective Date and will
continue until terminated under the terms hereof (the “Term”).

 

2. Position and Duties.

(a) During the Employment Period, Executive shall serve as President of the
Company and shall perform such duties consistent with such position, as the
Board of Directors of the Company (the “Board”) shall reasonably assign
Executive from time to time. These assignments may include directing and
reviewing corporate mergers and acquisitions. Executive shall be a senior
officer of the Company and report directly to the Chief Executive Officer and to
the Board. During the Employment Period, unless and until the Board exercises
any authority reserved to it under the Company’s By-Laws, Executive shall have
the duties, responsibilities and obligations customarily exercised by
individuals serving as the president in a company of the size and nature of the
Company.

(b) The Company has nominated Executive as a member of the Board, and Executive
shall serve as a member of the Board for each period for which he is so elected.

(c) Executive agrees to adhere to any blackout period established by the Board
which precludes the acquisition and/or disposition of common stock of the
Company in the public market.

 

3. Compensation.

(a) Base Salary. Subject to the other terms and conditions of this Section 3(a),
the Company shall pay Executive a base salary at the annual rate of $500,000,
which shall be adjusted pro-rata for any period less than full year. Executive’s
annual base salary payable hereunder is referred to herein as the “Base Salary.”
The Company shall pay Executive the portion of his Base Salary not deferred at
the election of Executive in accordance with its generally applicable policies
for senior executives, but not less frequently than in equal monthly
installments. Base Salary will be payable in accordance with Employer’s normal
payroll practices with such payroll deductions and withholdings as required by
law. Notwithstanding anything to the contrary herein; during the Term, (i) the
Base Salary shall be deferred and not payable (or accrued) until such time as
the Company generates monthly gross revenues from its plasma processing
operations of at least one million dollars ($1,000,000) for two (2) consecutive
months (“Performance Event”), and (ii) upon the Company achieving the
Performance Event, the Base Salary shall commence effective as of the first day
of the stated two (2) consecutive month period and shall continue throughout the
Term.

(b) Stock Grant. In addition, upon occurrence of the Performance Event, the
Executive will be entitled to receive a stock award of 1,000,000 shares of
common stock (“Stock Grant”), which shall vest immediately. Executive represents
and warrants that he is acquiring the stated shares for investment purposes and
not for distribution. Executive acknowledges that the Stock Grant is restricted
securities as that term is defined under federal securities laws.

1

 

4. Intentionally Left Blank

 

5. Benefits, Perquisites and Expenses.

 

(a) Benefits. During the Employment Period, Executive shall be eligible to
participate in, to the extent established by the Company; (i) each welfare
benefit plan sponsored or maintained by the Company and made available generally
to its senior officers, including, without limitation, each group life,
hospitalization, medical, dental, health, accident or disability insurance or
similar plan or program of the Company, and (ii) each pension, profit sharing,
retirement, deferred compensation or savings plan sponsored or maintained by the
Company for its senior officers, in each case, whether now existing or
established hereafter, in accordance with the generally applicable provisions
thereof.

(b) Vacation. During the Employment Period, Executive shall receive four (4)
weeks of paid vacation per annum, pro-rated for a lesser period. Vacation not
taken in any year can be carried over to subsequent years.

(c) Perquisites. During the Employment Period, Executive shall be entitled to
receive such perquisites as are generally provided to other senior officers of
the Company in accordance with the then current policies and practices of the
Company.

(d) Business Expenses. The Company shall pay or reimburse Executive for all
reasonable expenses incurred or paid by Executive during the Term in the
performance of Executive’s duties hereunder, and upon presentation of expense
statements or vouchers and such other information as the Company may require and
in accordance with the generally applicable policies and procedures of the
Company.

(e) Travel Expenses. Executive may be asked to travel for the Company
domestically and internationally. The Company will pay for airfare and hotels
directly. Airfare and Hotel selection will be subject to written guidelines.
Travel expenses will be reviewed on a quarterly basis.

(f) O&D Insurance. The Company will endeavor to obtain an officer and director
insurance policy and such policy will include the Executive as an insured party
in his respective capacities.

 

6. Termination of Employment. Either party may terminate this Agreement by
providing at least ten (10) days written notice to the other party. All
obligations under this Agreement shall terminate at the expiration of the stated
ten (10) day period (“Termination Date”), except for amounts that have been
earned prior to the Termination Date. For clarification purposes, if the
Termination Date occurs prior to the occurrence of the Performance Event, the
Executive will not be entitled to the Base Salary or the Stock Grant.

 

7. Non-Competition and Confidentiality.

(a) Non-Competition. During the Term, Executive shall not become associated with
any entity, whether as a principal, partner, employee, consultant or shareholder
(other than as a holder of not in excess of 1% of the outstanding voting shares
of any publicly traded company), that is actively engaged in any geographic area
in any business which is in competition with a business conducted by the Company
at the time of the alleged competition.

(b) Confidentiality. Without the prior written consent of the Company, except
(i) as reasonably necessary in the course of carrying out his duties hereunder
or (ii) to the extent required by an order of a court having competent
jurisdiction or under subpoena from an appropriate government agency, Executive
shall not disclose any trade secrets, customer lists, drawings, designs,
information regarding product development, existing theatrical projects,
marketing plans, sales plans, manufacturing plans, management organization
information (including data and other information relating to members of the
Board and management), operating policies or manuals, business plans, financial
records or other financial, commercial, business or technical information
relating to the Company or any of its subsidiaries or information designated as
confidential or proprietary that the Company or any of its subsidiaries may
receive belonging to suppliers, customers or others who do business with the
Company or any of its subsidiaries (collectively, “Confidential Information”)
unless such Confidential Information has been previously disclosed to the public
by the Company or has otherwise become available to the public (other than by
reason of

2

 

Executive’s breach of this Paragraph 7(b)).

 

(c) Company Property. Promptly following Executive’s termination of employment,
Executive shall return to the Company all property of the Company, and all
copies thereof in Executive’s possession or under his control, except that
Executive may retain his personal notes, diaries, Rolodexes, calendars and
correspondence of a personal nature.

(d) Non-Solicitation of Employees. During the Employment Period and, subject to
the provisions of applicable law, during the one-year period following any
termination of Executive’s employment, Executive shall not, except in the course
of carrying out his duties hereunder, directly or indirectly induce any employee
of the Company or any of its subsidiaries to terminate employment with such
entity, and shall not directly or indirectly, either individually or as owner,
agent, employee, consultant or otherwise, knowingly employ or offer employment
to any person who is or was employed by the Company or a subsidiary thereof
unless such person shall have ceased to be employed by such entity for a period
of at least six (6) months.

 

8. Miscellaneous.

(a) Survival. Paragraphs 7 (relating to nondisclosure and non-solicitation of
employees) and 8(o) (relating to governing law) shall survive the termination
hereof, whether such termination shall be by expiration of the Employment Period
in accordance with Paragraph 1 or an early termination of the Employment Period
pursuant to Paragraph 6 hereof.

(b) Binding Effect. This Agreement shall be binding on, and shall inure to the
benefit of, the Company and any person or entity that succeeds to the interest
of the Company (regardless of whether such succession does or does not occur by
operation of law) by reason of a merger, consolidation or reorganization
involving the Company or a sale of all or substantially all of the assets of the
Company. The Company further agrees that, in the event of a sale of assets as
described in the preceding sentence, it shall use its reasonable best efforts to
cause such assignee or transferee to expressly assume the liabilities,
obligations and duties of the Company hereunder. This Agreement shall also inure
to the benefit of Executive’s heirs, executors, administrators and legal
representatives and beneficiaries as provided in Paragraph 8(d).

(c) Assignment. Except as provided under Paragraph 8(b), neither this Agreement
nor any of the rights or obligations hereunder shall be assigned or delegated by
any party hereto without the prior written consent of the other party.

(d) Beneficiaries/References. Executive shall be entitled, to the extent
permitted under any applicable law and the terms of any applicable plan, to
select and change a beneficiary or beneficiaries to receive any compensation or
benefit payable hereunder following Executive’s death by giving the Company
written notice thereof. In the event of Executive’s death or a judicial
determination of his incompetence, reference in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative.

(e) Entire Agreement. This Agreement and each of the agreements evidencing the
terms herein shall constitute the entire agreement between the parties hereto
with respect to the matters referred to herein. There are no promises,
representations, inducements or statements between the parties other than those
that are expressly contained herein. Notwithstanding anything to the contrary
contained herein, in the event of conflict between the terms and conditions
herein and the terms and conditions of the Plan, the terms and conditions herein
shall prevail at the point of conflict.

(f) Severability. In the event that one or more of the provisions of this
Agreement shall become invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby.

(g) Waiver. Waiver by any party hereto of any breach or default by the other
party of any of the terms of this Agreement shall not operate as a waiver of any
other breach or default, whether similar to or different from the breach or
default waived. No waiver of any provision of this Agreement shall be implied
from any course of dealing between the parties hereto or from any failure by
either party hereto to assert its or his rights hereunder on any

3

 

occasion or series of occasions.

(h) Notices. Any notice required or desired to be delivered under this Agreement
shall be in writing and shall be delivered personally, by courier service, by
registered mail, return receipt requested, or by a reputable overnight delivery
service, and shall be addressed as follows and shall be addressed as follows (or
to such other address as the party entitled to notice shall hereafter designate
in accordance with the terms hereof):

 

If to the Company:

US Precious Metals, Inc.

176 Route 9 North

Suite 306

Marlboro, NJ 07728

 

with a copy to:

Daniel H. Luciano, Esq.

242A West Valley Brook Rd.

Califon, New Jersey 07830

 

If to Executive:

Hans H. Hertell

206 Tetuan,

San Juan, Puerto Rico

 

(i) Amendments. No amendment to this Agreement shall be binding between the
parties unless it is in writing and signed by the party against whom enforcement
is sought.

(j) Headings. Headings to paragraphs in this Agreement are for the convenience
of the parties only and are not intended to be part of or to affect the meaning
or interpretation hereof.

(k) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

(l) Withholding. Any payments provided for herein shall be reduced by any
amounts required to be withheld by the Company from time to time under
applicable federal, state or local income or employment tax laws or similar
statutes or other provisions of law then in effect.

(m) Governing Law. This Agreement shall be governed by the laws of the State of
New jersey, without reference to principles of conflicts or choice of law under
which the law of any other jurisdiction would apply, with exclusive jurisdiction
resting in any federal or state court of New Jersey.

 

 

4

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Executive has hereunto set his hand as of the day
and year first above written.

 

 

 

“Company”: US Precious Metals, Inc.

a Delaware Company

 

 

By:/s/ Gennaro Pane

Gennaro Pane-Chairman

 

 

“Executive”:

 

 

By: /s/ Hans Hertell

Hans H. Hertell

 

